Citation Nr: 0612624	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-37 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to 
September 1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  There is credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred.

3.  The competent evidence of record shows that it is 
reasonably probable that the veteran currently has PTSD as a 
result of a verified in-stressor. 


CONCLUSION OF LAW

The veteran's post-traumatic stress disorder was incurred as 
the result of active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in September 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The September 2002 VCAA notice reveals that the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits and described the type of evidence that the veteran 
may submit to help establish such entitlement.  The RO also 
asked the veteran to tell VA about any additional information 
or evidence that he wanted VA to try to obtain on his behalf.  
The RO requested that the veteran send the information 
describing additional evidence or the evidence itself to the 
RO by October 27, 2002.  Thus, the veteran was essentially 
asked to provide any evidence in his possession that 
pertained to the claim.  38 C.F.R. § 3.159 (b)(1) (2005).  
The Board also notes that the RO sent the veteran a follow-up 
duty to assist letter in June 2003 regarding the RO's request 
to verify his claimed stressor events.    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present case, the veteran was not 
notified of the elements of degree of disability or effective 
date of disability in the September 2002 VCAA notice or in 
the June 2003 follow-up duty to assist letter.  Nonetheless, 
there is no prejudice to the veteran because Board is 
granting his claim for reasons explained in greater detail 
below and the AOJ will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.

Furthermore, the RO provided the veteran with a copy of the 
December 2002 rating decision, and the August 2004 Statement 
of the Case (SOC), which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence considered to reach the decision.  
The August 2004 SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claim except for 
those pertaining to VCAA requirements.  Nonetheless, the 
December 2002 VCAA notice adequately informed the veteran of 
VA's duties under the VCAA and there is no harm to the 
veteran in light of the Board's decision to grant the benefit 
sought on appeal.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a PTSD examination in October 2002.  In June 2003, 
the RO also requested the assistance of U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to furnish 
supporting evidence of the veteran's claimed stressful events 
and enclosed a copy of the veteran's military assignment 
record.  USASCRUR responded to the RO's request in July 2004 
and the details of its findings are discussed below.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


III.  	Legal Criteria

VA regulation 38 C.F.R. § 3.304(f) (2005) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2005); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2005).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2005).  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.


III.	Facts and Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the CAVC 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F. 3d. 
1378, 1380-81 (Fed. Cir. 2000). 

In various statements submitted by the veteran, he contends 
that he witnessed three soldiers get killed in a mine 
explosion, was exposed to rocket fire, and was suspected of 
setting explosive mine traps for his commanding officer and 
executive officer while serving in Vietnam.  He attributes 
his current PTSD to these experiences in Vietnam and seeks 
entitlement to service connection for PTSD.  

In regard to the first criterion, the medical evidence 
clearly shows a current diagnosis of PTSD.  Although the 
Board observes that the veteran wrote that he had not 
received any treatment for PTSD in his June 2002 claim (VA 
Form 21-526), the October 2002 VA examination report notes a 
finding of PTSD on Axis I.  Thus, the first element necessary 
to establish service connection for PTSD is met.     

In regard to the third criterion, the Board notes that the 
October 2002 VA psychiatrist did not specifically relate the 
veteran's PTSD to his military service.  Nonetheless, the 
psychiatrist only noted experiences related to the veteran's 
service in Vietnam as his stressors, which suggests that she 
attributed his PTSD to his Vietnam service.  A causal 
relationship is further supported by the statements submitted 
by the veteran's mother (C.M.T.) dated in January 2003 and 
his sister (T.Y.) dated in October 2002 that reported that 
the veteran essentially had a normal childhood and 
adolescence and only began to demonstrate changed behavior 
(e.g., moodiness, temper, depression) after returning home 
from Vietnam.  The veteran's mother and sister are considered 
competent to report what they observe and their statements 
are credible.  The evidence of record reasonably supports 
finding a nexus between the veteran's current disability from 
PTSD and his claimed in-service stressors so that the third 
element is satisfied.

In regard to the second criterion, the Board notes that the 
evidence does not clearly indicate that the veteran engaged 
in combat or that he has combat status.  The veteran's DD 
Form 214 shows that he served in Vietnam from July 16, 1969 
to July 12, 1970.  It further reveals that the veteran served 
as an auto mechanic and that he was awarded the National 
Defense Service Medal, the Vietnam Service Medal, the Army 
Commendation Medal, and a Republic of Vietnam Campaign Medal 
with 60 device and two overseas bars.  The Board notes that 
the veteran was not awarded any medal or decoration that 
clearly indicates combat status.  The service personnel 
records show that the veteran was assigned to an infantry 
division (CoC1stBn77thArmor1stBde5thInfDiv) and participated 
in three campaigns (i.e., VN Summer-Fall, Winter-Spring 1970, 
unnamed) while in Vietnam; however, evidence of participation 
in a campaign does not, in itself, establish that a veteran 
engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  VAOPGCPREC 
12-99.  Thus, the Board finds that combat status has not been 
clearly established by the objective evidence of record.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005).  Therefore, credible supporting evidence that the 
claimed in-service stressors occurred is necessary.  
38 C.F.R. § 3.304(f) (2005).   

In his September 2002 statement, the veteran specifically 
noted that he observed three soldiers killed in a mine 
explosion at A-4 fire base in August 1969.  He also wrote 
that he received rocket fire while working on a tank at A-4 
or C-2 fire base approximately half way through his tour of 
duty.  He further explained that he received enemy fire and 
was suspected of setting mine traps that badly injured or 
killed his fellow soldiers late in his tour.  He added that 
another soldier confessed a few weeks later and was 
imprisoned for the crime.     

In July 2004, USASCRUR provided evidence requested by the RO 
for purposes of verifying the reported stressors.  Extracts 
from the operational reports-lessons learned (OR-LL's) and 
combat operations after action reports (COOAR's) submitted by 
the 1st Battalion, 77th Armor (Ist Bn, 77th Arm) and the 1st 
Brigade, 5th Infantry Division (1st Bde, 5th Inf. Div.) for the 
period of June 1969 to July 1970 show numerous incidents to 
include attacks.  The Board notes that there were two 
incidents of a tank detonating a mine in December 1969 but no 
casualties were sustained.  Thus, the extracts do not confirm 
that three soldiers were killed in a mine explosion in August 
1969 as reported by the veteran.  Nonetheless, the extracts 
do confirm that the veteran's unit received incoming rocket 
fire at A-4 fire support base on three occasions in September 
1969 and on eight occasions from December 1969 to January 
1970 at C-4 fire support base.  It is also noted that an 
individual from Scouts 1st Battalion, 77th Arm detonated an 
unknown type antipersonnel mine resulting in one U.S. soldier 
killed in action and four soldiers wounded in action.    

According to Suozzi v. Brown, 10 Vet. App. 307, 311 (1997), 
corroboration of every detail of a claimed stressor including 
the veteran's personal participation is not required; rather, 
a veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Moreover, the Court concluded in 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) that the 
veteran's presence with his unit at the time verified attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  

The Board notes that the extracts provided by USASCRUR are 
credible independent evidence for the purpose of verifying 
that the veteran's claimed Vietnam stressors occurred.  The 
records independently verify the veteran reports that he 
received rocket fire and that a soldier detonated an 
antipersonnel mine killing one soldier and wounding four and, 
thus, sufficiently corroborate the veteran's claimed Vietnam 
stressors as he was with a unit at the time that such 
incidents occurred.  See Pentecost and Suozzi, supra.  Thus, 
the Board finds that the third and final criterion necessary 
to establish service connection for PTSD has also been 
satisfied.

By resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran's currently diagnosed PTSD has 
been linked to verified in-service stressors.  Accordingly, 
service connection for PTSD is warranted.            


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


